           Case 5:20-cv-03613-SVK Document 5 Filed 05/29/20 Page 1 of 2




 1
     Kirk J. Anderson (SBN 289043)
     kanderson@budolaw.com
 2   BUDO LAW P.C.
 3
     5610 Ward Rd., Suite #300
     Arvada, CO 80002
 4   (720) 225-9440 (Phone)
 5   (720) 225-9331 (Fax)

 6   Attorney for Plaintiff Aperture Net LLC
 7

 8                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                               SAN JOSE DIVISION
10
      APERTURE NET LLC,                              CASE NO.:
11
                           Plaintiff,
12
                                                     PLAINTIFF’S 7.1 CORPORATE
13    v.                                             DISCLOSURE STATEMENT
14    OPENGEAR, INC.; DIGI
      INTERNATIONAL, INC.,                           JURY TRIAL DEMANDED
15

16                         Defendants.

17

18
              Pursuant to Rule 7.1, of the Federal Rules of Civil Procedure, Aperture Net
19
     LLC (“Aperture” or “Plaintiff”), states it is a limited liability company. It does not
20
     have a parent corporation and no publicly held corporation owns 10% or more of its
21
     stock.
22

23
     Dated: May 29, 2020                Respectfully Submitted,
24
                                        /s/ Kirk J. Anderson____
25                                      By: Kirk J. Anderson (SBN 289043)
                                        kanderson@budolaw.com
26
                                        BUDO LAW, P.C.
27                                      5610 Ward Rd. Suite #300
                                        Arvada, CO 80002
28
                                        (720) 225-9440
                                                    1    (Phone)
              CERTIFICATE OF INTERESTED ENTITIES, CORPORATE DISCLOSURE STATEMENT,
                                     OR RULE 7.1 DISCLOSURES
     Case 5:20-cv-03613-SVK Document 5 Filed 05/29/20 Page 2 of 2




 1
                              (720) 225-9331 (Fax)
                              Attorney for Plaintiff Aperture Net LLC
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
       CERTIFICATE OF INTERESTED ENTITIES, CORPORATE DISCLOSURE STATEMENT,
                              OR RULE 7.1 DISCLOSURES
